FILED
                            NOT FOR PUBLICATION                              JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10049

               Plaintiff - Appellee,             D.C. No. 4:08-cr-01522-CKJ

  v.
                                                 MEMORANDUM *
RAFAEL VEA-MARTINEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Rafael Vea-Martinez appeals from the 97-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii), and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(B)(ii)(II). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Vea-Martinez contends the district court erred by applying the wrong

standard when evaluating whether he should receive a minor role adjustment under

the Sentencing Guidelines. He maintains that as a result of this error, the district

court imposed a substantively unreasonable sentence. The record reflects that the

district court applied the correct standard in denying the adjustment, and that it did

not clearly err by determining that Vea-Martinez did not sustain his burden of

showing that he was substantially less culpable than his co-participants. See

United States v. Cantrell, 433 F.3d 1269, 1282-84 (9th Cir. 2006). The record

further indicates that, under the totality of the circumstances, Vea-Martinez’s

below-Guidelines sentence is substantively reasonable. See Gall v. United States,

552 U.S. 38, 51 (2007); United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008)

(en banc).

      AFFIRMED.




                                           2                                      10-10049